237 F.2d 57
UNITED STATES of America, Appellee,v.John DIOGUARDI, Defendant-Appellant.
Docket 24318.
United States Court of Appeals Second Circuit.
Argued September 25, 1956.
Decided September 27, 1956.

John Dioguardi appeals from orders refusing to reduce his bail set at $100,000 to answer to an indictment charging him and others with the crime of conspiracy to violate 18 U.S.C. §§ 1073 and 1503 involving flight to avoid prosecution or giving testimony and the injuring of an officer, juror, or witness in court proceedings.
Noah L. Braunstein, New York City, for defendant-appellant.
Thomas B. Gilchrist, Jr., Chief Asst. U. S. Atty., S. D. N. Y., New York City (Paul W. Williams, U. S. Atty., and Arthur H. Christy, Asst. U. S. Atty., New York City, on the brief), for appellee.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
On the basis of the showing before us and having in mind the circumstances stated in F.R.Cr.P. 46(c), 18 U.S.C., as determining the amount of bail which "will insure the presence of the defendant," we do not feel justified at this time in interfering with the discretion exercised by the district judges in refusing to reduce the bail for defendant pending trial heretofore fixed, particularly in view of the prospect of speedy trial, now set for October 15, 1956. The orders refusing to reduce the bail are therefore affirmed.